Exhibit 10.1

Execution Version
 
STOCK PURCHASE AND ASSET SALE AGREEMENT
 
This STOCK PURCHASE AND ASSET SALE AGREEMENT (this "Agreement") is entered into
as of March 30, 2015 by and among Mabwe Minerals Inc., a Wyoming corporation
("Mabwe"), Raptor Resources Holdings Inc., a Nevada corporation (only for
purposes of section 7.4 of this Agreement), Fonon Technologies, Inc., a Delaware
corporation ("Fonon"), and Dmitriy Nikitin, an individual who resides in Florida
and who is President of Fonon and the majority shareholder of Fonon (the
"Shareholder").  Certain other capitalized terms used herein are defined in
Article VIII and throughout this Agreement.
 
RECITALS
 
Mabwe is involved in the mining of minerals and metals in Zimbabwe and Fonon
designs, develops, manufactures, delivers, install and maintain various types of
laser-based industrial equipment, including, but not limited to, laser marking,
cutting, engraving and 3D metal printing systems, as well as flat panel display,
semiconductor, laser panel, and energy generating vehicle products and systems
(the "Business").
 
Mabwe desires to acquire the assets of Fonon and Fonon agrees to sell its assets
(the "Acquisition") in exchange for shares of Mabwe common stock to provide
Fonon with voting control of Mabwe and on the additional terms and subject to
the conditions set forth in this Agreement.
 
Mabwe and Fonon entered into a letter of intent ("LOI") on January 22, 2015
under which Mabwe agreed to exchange a majority of its shares of common stock,
$.001 par value per share ("Mabwe Common Stock"), for certain assets of Fonon.
 
Mabwe and Fonon have agreed to have Fonon acquire 85% of the Mabwe's issued and
outstanding common stock, par value $.001 per share ("Mabwe Common Stock"), in
two steps, the first being by having Mabwe issue 325,241,608 shares of its
common stock, to give Fonon 65% ownership of all issued and outstanding shares
of Mabwe's capital stock, and the second to effect a 1:10 reverse split of all
issued and outstanding shares of Mabwe's capital stock as a result of which the
current shareholders of Mabwe, following the issuance of 65,000,000 shares of
Mabwe Common Stock to Fonon, will own 17,475,839, of the issued and outstanding
shares of Mabwe Common Stock, Fonon will own 32,524,161 shares of Mabwe Common
Stock of the issued and outstanding shares of Mabwe Common Stock on a fully
diluted basis and Fonon will receive an additional 65,000,000 shares of Mabwe
Common Stock to achieve its ownership of 97,524,161 shares or 85% of Mabwe's
115,000,000 issued and outstanding shares of Mabwe's capital stock.
 
 
-1-

--------------------------------------------------------------------------------

 
 
TERMS OF AGREEMENT
 
In consideration of the mutual representations, warranties, covenants and
agreements contained herein, the parties hereto agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE OF
ASSETS; PURCHASE PRICE; CLOSING
 
1.1           Purchased Assets.  At the Closing (as defined in Section 1.5),
Fonon agrees to, and will at Closing, sell, convey, transfer, assign and deliver
to Mabwe, on the terms and subject to the conditions set forth in this
Agreement, the assets as set forth in Schedule 1.1 (the "Purchased Assets").
 
1.2           Purchase Price.  The purchase price to be paid by Mabwe to Fonon
for the Purchased Assets (the "Purchase Price") shall be in the form of
325,241,608 shares of Mabwe common stock equal to 65% of Mabwe common stock on a
fully diluted basis (174,758,392) that includes (i) all the issued and
outstanding shares of Mabwe's common stock (140,458,392 shares) and (ii)
conversion by the holders of all 1,372,000 issued and outstanding shares of
Raptor Resources Holdings Inc. Series B convertible preferred stock (1,372,000
shares of Raptor Series B convertible preferred stock x 25 shares of Mabwe
common stock or 34,300,000 shares of Mabwe common stock).  Following the
Closing, Mabwe shall effect a 1:10 reverse split of all issued and outstanding
shares of its capital stock as a result of which the current shareholders of
Mabwe will own 17,475,839, of the issued and outstanding shares of Mabwe Common
Stock and Fonon will own 32,524,161 shares of Mabwe Common Stock of the issued
and outstanding shares of Mabwe Common Stock on a fully diluted basis.  Fonon
will receive an additional 65,000,000 shares of Mabwe Common Stock to achieve
its ownership of 97,524,161 shares or 85% of the Mabwe's 115,000,000 issued and
outstanding shares of capital stock and Al Pietrangelo or his nominee will
receive a warrant exercisable for two years to acquire 12,500,000 shares of
Mabwe Common Stock at a purchase price of $.001 per share (the "Warrant").
 
1.3           Delivery of Bill of Sale; Payment of Purchase Price.  At the
Closing, (a) Fonon shall deliver to Mabwe a Bill of Sale and Assignment and such
other documents as shall be sufficient to vest in Mabwe valid and legal title to
the Purchased Assets and shall deliver immediate possession of the Purchased
Assets to Mabwe, and (b) the Purchase Price shall be in the form of Mabwe
certificates representing the shares of Mabwe common stock transferred
hereunder, duly endorsed for transfer to each of the Fonon shareholders in the
names and amounts set forth in Schedule 1.3, accompanied by appropriate stock
powers.
 
1.4           Tax Treatment.  The parties hereto acknowledge and agree that the
transactions contemplated by this Agreement shall be treated for tax purposes as
a non-taxable transaction under Section 368 of the Code.  The parties agree that
the allocation of the Purchase Price among the Purchased Assets to be
transferred pursuant to this Agreement shall be as set forth on Schedule 1.4 and
has been allocated among such assets in a manner consistent with the
requirements set forth in Section 1060 of the Code and the Treasury regulations
promulgated thereunder.  In addition, it is agreed that such allocation will be
binding on both parties for federal income tax purposes in connection with this
purchase and sale of the Purchased Assets, and will be consistently reflected by
each party on their respective federal income tax returns.  The parties agree to
prepare and timely file all applicable Internal Revenue Service forms, including
Form 8594 (Asset Acquisition Statement), and other governmental forms, to
cooperate with each other in the preparation of such forms and to furnish each
other with a copy of such forms prepared in draft, within a reasonable period
prior to the filing due date thereof.

 
-2-

--------------------------------------------------------------------------------

 


1.5           Closing.  Subject to the terms of this Agreement, the Closing of
the sale of the Purchased Assets (the "Closing") shall take place at 10:00 a.m.
(EDT) on the earlier of (i) March 30, 2015, (ii) such other date agreed to by
Mabwe and Fonon within five (5) business days after satisfaction or waiver of
the conditions in Articles V and VI, at the offices of Akerman LLP 420 South
Orange Avenue, Suite 1200, Orlando, FL 32801 or (iii) such other time and place
as the parties may agree. The date on which the Closing occurs shall be referred
to herein as the "Closing Date."
 
1.6           Allocation of Purchase Price.  The parties agree that the Purchase
Price shall be allocated among the Purchased Assets as set forth on Schedule 1.4
(or as adjusted pursuant to the provisions of Section 1.6).  Such allocation
will be binding on both parties for federal income tax purposes in connection
with this purchase and sale of the Purchased Assets, and will be consistently
reflected by each party on their respective federal income tax returns.  The
parties agree to prepare and timely file all applicable Internal Revenue Service
forms, including Form 8594 (Asset Acquisition Statement) required under Section
1060 of the Code, and other governmental forms consistent with the allocation
set forth on Schedule 1.4.  Each party will provide the other party with a copy
of any information to be furnished to the Secretary of the Treasury as required
by Code Section 1060.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF MABWE
 
As a material inducement to Fonon and the Shareholder to enter into this
Agreement and to consummate the transactions contemplated hereby, Mabwe makes
the following representations and warranties to Fonon and the Shareholder, such
representations and warranties being subject to the qualifications and
exceptions in Mabwe's SEC Filings:
 
2.1           Corporate Status.  Mabwe is a corporation duly organized, validly
existing and in good standing under the laws of the State of Wyoming.
 
2.2           Corporate Power and Authority.  Subject to the final approval of
its Board of Directors, Mabwe has the corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  Subject to the approval of its
Board of Directors, Mabwe has taken all action necessary to authorize the
execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.
 
2.3           Capitalization.  The authorized capital stock of Mabwe is
505,000,000 shares of which 500,000,000 shares are Mabwe Common Stock,
140,458,392 of which are issued and outstanding, and 5,000,000 shares are
preferred stock, no par value per share, none of which are issued or
outstanding.  All issued and outstanding shares of Mabwe Common Stock have been
duly authorized and validly issued, and are fully paid and nonassessable.  All
of the outstanding shares of Mabwe Common Stock and other outstanding securities
of Mabwe have been duly and validly issued in compliance with federal and state
securities laws.  All of the issued and outstanding shares of Mabwe ’s capital
stock are free and clear of any liens, pledges, encumbrances, charges,
agreements adversely effecting title to such shares or claims (other than those
created by virtue of this Agreement), and the certificates evidencing the
ownership of such shares are in proper form for the enforcement of the rights
and limitations of rights pertaining to said shares which are set forth in the
Mabwe Charter and Bylaws. As of each Closing, there are (A) no preemptive
rights, rights of first refusal, put or call rights or obligations or
anti-dilution rights with respect to the issuance, sale or redemption of Mabwe
’s capital stock, (B) no rights to have Mabwe ’s capital stock registered for
sale to the public in connection with the laws of any jurisdiction and (C) no
documents, instruments or agreements relating to the voting of the Mabwe ’s
voting securities or restrictions on the transfer of Mabwe ’s capital stock.
 
 
-3-

--------------------------------------------------------------------------------

 


2.4           Enforceability.  This Agreement has been duly executed and
delivered by Mabwe and constitutes the legal, valid and binding obligation of
Mabwe, enforceable against Mabwe in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
 
2.5           Financial Statements.  Mabwe has made available through its SEC
Filings, and Fonon acknowledges that it has reviewed such SEC Filings, in which
Mabwe has provided its audited balance sheet, statement of operations and
statement of cash flows as of December 31, 2014 (the “Balance Sheet Date” or the
“Financial Statements”), all of which have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, fairly and
accurately present the financial condition, results of operations and cash flows
of Mabwe  as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of Mabwe.
 
2.6           Absence of Certain Changes.  Since the Balance Sheet Date,
Mabwe  has conducted its business as ordinarily conducted consistent with past
practice and there has not occurred any change, event or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in any Material Adverse Effect on Mabwe .
 
2.7           Undisclosed Liabilities.  Mabwe has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities accrued, reflected,
reserved against on the Financial Statements, (b) liabilities which have arisen
since the Balance Sheet Date, in the ordinary course of business, (c)
contractual or statutory liabilities incurred in the ordinary course of
business, and (d) liabilities which would not have a Material Adverse Effect on
Mabwe .
 
2.8           Absence of Debt.  Mabwe will not have any debt obligations at
Closing.
 
2.9           Tax Matters.  Mabwe has timely (taking into account extensions of
time to file) filed all Tax Returns that it was required to file and agrees to
file the Tax Returns for 2014 and all such Tax Returns were correct and complete
in all material respects.  All Taxes that Mabwe is or was required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Entity or deposited in
accordance with the law.
 
2.10           Investment Banking; Brokerage Fees.  Mabwe has not incurred or
become liable for any broker’s or finder’s fee, banking fees or similar
compensation relating to or in connection with the transactions contemplated
hereby.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES
 
As a material inducement to Mabwe to enter into this Agreement and to consummate
the transactions contemplated hereby, Fonon and the Shareholder, jointly and
severally, make the following representations and warranties to Mabwe:
 
3.1           Status.  Fonon is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the
requisite power and authority to own or lease its properties and to carry on its
business as now being conducted.  Fonon is not legally qualified to transact
business as a foreign corporation in any jurisdiction, and the nature of its
properties and the conduct of the Business do not require such
qualification.  Fonon has fully complied with all of the requirements of any
statute governing the use and registration of fictitious names, and has the
legal right to use the names under which it operates its business.  There is no
pending or threatened proceeding for the dissolution, liquidation, insolvency or
rehabilitation of Fonon.
 

 
-4-

--------------------------------------------------------------------------------

 


3.2           Power and Authority.  Fonon has the power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  Fonon has taken all action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.  Each Shareholder has the requisite
competence, power and authority to execute and deliver this Agreement, to
perform his or her obligations hereunder and to consummate the transactions
contemplated hereby.
 
3.3           Enforceability.  This Agreement has been duly executed and
delivered by Fonon and the Shareholder, and this Agreement constitutes the
legal, valid and binding obligation of each of them, enforceable against each of
them in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.
 
3.4           No Violation.  Except as set forth on Schedule 3.4, the execution
and delivery of this Agreement by Fonon and the Shareholder, the performance by
Fonon and the Shareholder of their respective obligations hereunder and the
consummation by Fonon and the Shareholder of the transactions contemplated
hereunder will not (i) contravene any provision of the Certificate of
Incorporation or Bylaws of Fonon, (ii) violate or conflict with any law,
statute, ordinance, rule, regulation, decree, writ, injunction, judgment or
order of any Governmental Authority or of any arbitration award which is either
applicable to, binding upon or enforceable against Fonon or any shareholder,
(iii) conflict with, result in any breach of, or constitute a default (with or
without the passage of time or the giving of notice or both, constitute a
default) under, or give rise to a right to terminate, amend, modify, abandon or
accelerate, any Contract which is applicable to, binding upon or enforceable
against Fonon or any shareholder, (iv) result in or require the creation or
imposition of any Lien upon or with respect to any of the property or assets of
Fonon, or (v) require the consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, any court or
tribunal or any other Person.
 
3.5           Records of Fonon.  The copies of the Certificate of Incorporation
and Bylaws (or equivalent organizational documents) of Fonon made available to
Mabwe for review are true, accurate and complete and reflect all amendments made
through the date of this Agreement.  The minute books for Fonon made available
to Mabwe for review were correct and complete in all material respects as of the
date of such review, no further entries have been made through the date of this
Agreement, such minute books contain the true signatures of the persons
purporting to have signed them, and such minute books contain an accurate record
of all material actions of the Shareholder (and any committees thereof) of Fonon
taken by written consent or at a meeting since organization.
 
3.6           Subsidiaries.  Except as set forth in Schedule 3.6, Fonon does not
own, directly or indirectly, any outstanding voting securities of or other
interests in, or control, any other corporation, partnership, joint venture or
other business entity.
 
3.7           Investment Status.  Fonon represents that it is purchasing the
Mabwe Common Stock for its own account, for investment only and not with a view
to, or any present intention of, effecting a distribution of such securities or
any part thereof except pursuant to a registration or an available exemption
under applicable law.  Fonon acknowledges that shares of the Mabwe Common Stock
have not been registered under the Securities Act or the securities laws of any
state or other jurisdiction and cannot be disposed of unless they are
subsequently registered under the Securities Act and any applicable state laws
or exemption from such registration is available.
 
3.8           Good Title, Adequacy and Condition of Assets.
 
(a)           Upon consummation of the transactions contemplated hereby, except
as set forth on Schedule 3.8(a), Fonon has, and at the Closing will have, good
and legal title to or has a valid license or leasehold interest in all of the
Purchased Assets, free and clear of any Liens.
 
 
-5-

--------------------------------------------------------------------------------

 


(b)           The Purchased Assets currently in use in the business and
operations of Fonon are in good operating condition and repair, normal wear and
tear excepted, and have been maintained in accordance with all applicable
specifications and warranties and normal industry practice.  Fonon meets all
applicable OEM tool requirements.
 
3.9           Compliance with Laws.  Fonon is and has been in compliance with
all laws, regulations and orders applicable to it, its business and operations
(as conducted by it now and in the past) and the Purchased Assets.  Fonon has
not been cited, fined or otherwise notified of any asserted past or present
failure to comply with any laws, regulations or orders and no proceeding with
respect to any such violation is pending or, to the knowledge of Fonon and the
Shareholder, threatened.  Neither Fonon, nor, to the knowledge of the
Shareholder, any of its employees or agents, has made any payment of funds in
connection with the business of Fonon which is prohibited by law, and no funds
have been set aside to be used in connection with the business of Fonon for any
payment prohibited by law.  Fonon is not subject to any Contract, decree or
injunction in which Fonon is a party which restricts the continued operation of
its business.
 
3.10           Insurance.  Fonon is not required to maintain insurance covering
its respective properties, assets and businesses and has no such insurance.
 
3.11           Other Activities. As of the date hereof, neither Fonon nor the
Shareholder is engaged in any other activities, whether directly or indirectly,
which are competitive with the activities of Fonon or any of its Affiliates
except as listed in Schedule 3.6.
 
3.12           Licenses and Permits.  Fonon possesses all licenses and required
governmental or official approvals, permits or authorizations (collectively, the
"Permits") for its business and operations.  All such Permits are valid and in
full force and effect, Fonon is in full compliance with the respective
requirements thereof, and no proceeding is pending, or to the knowledge of Fonon
and the Shareholder threatened, to revoke or amend any of them.  None of such
Permits is or will be impaired or in any way affected by the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
 
3.13           Accuracy of Information Furnished by the Selling Parties.  No
written statement or written information made or furnished by the Selling
Parties to Mabwe or any of Mabwe's representatives, including those contained in
this Agreement and the various Schedules attached hereto and the other
information and statements referred to herein and previously furnished by the
Selling Parties, contains or shall contain any untrue statement of fact or omits
or shall omit any fact necessary to make the information contained therein not
misleading.  The Selling Parties have provided Mabwe with true, accurate and
complete copies of all documents listed or described in the various Schedules
attached hereto.
 
3.14           No Commissions.  Neither Fonon nor the Shareholder has incurred
any finder's, broker's or agent's fees or commissions or similar compensation in
connection with the transactions contemplated hereby which would impose any
obligation or liability upon Fonon.
 
ARTICLE IV

 
CERTAIN ADDITIONAL AGREEMENTS
 
4.1           Further Assurances. Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of the terms of this Agreement and the transactions contemplated hereby.
 
4.2           Compliance with Covenants. The Shareholder shall cause Fonon to
comply with all of the covenants of Fonon under this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 


4.3           Cooperation. Each of the parties agrees to cooperate with the
others in the preparation and filing of all forms, notifications, reports and
information, if any, required or reasonably deemed advisable pursuant to any
law, rule or regulation in connection with the transactions contemplated by this
Agreement, and to use his or its reasonable best efforts to agree jointly on a
method to overcome any objections by any Governmental Authority to any such
transactions.
 
4.4           Confidentiality; Publicity.  Except as may be required by law or
as otherwise permitted or expressly contemplated herein, no party hereto or
their respective Affiliates, employees, agents and representatives shall
disclose to any third party this Agreement or the subject matter or terms hereof
without the prior consent of the other parties hereto.  No press release or
other public announcement related to this Agreement or the transactions
contemplated hereby shall be issued by any party hereto without the prior
approval of the other parties.
 
4.5           Restrictive Covenants. In order to assure that Mabwe will realize
the benefits of the transactions contemplated hereby, the Shareholder and Fonon
agree that he, she or it will not:
 
(a)           for a period of two (2) years beginning on the Closing Date (the
"Noncompete Period"), directly or indirectly, alone or as a shareholder, member,
partner, joint venturer, officer, director, employee, consultant, agent,
independent contractor, lender or security holder, of any company or business,
engage in the Business, other than Fonon Laser Technologies, LLC and Sfinkx
Corporation anywhere in the United States (the "Territory"); provided, however,
that the beneficial ownership of less than five percent (5%) of any class of
securities of any entity having a class of equity securities actively traded on
a national securities exchange or over-the-counter market is permitted.
 
(b)           during the Noncompete Period, directly or indirectly, (i) induce
any customer acquired hereunder or any other customer of Mabwe or any of its
subsidiaries (including Mabwe), successors, or assigns (as used in this
Section 4.5, the "Mabwe Companies") to patronize any business which is directly
or indirectly in competition with the Business conducted by any of the Mabwe
Companies within the Territory; (ii) canvas, solicit or accept from any Person
which is a customer of the Business conducted by any of the Mabwe Companies, any
such competitive business within the Territory; or (iii) request or advise any
customer of the Business conducted by any of the Mabwe Companies within the
Territory to withdraw, curtail or cancel any such customer's business with the
Mabwe Companies or their successors within the Territory;
 
(c)           during the Noncompete Period, directly or indirectly, employ any
person who was employed by the Mabwe Companies, or in any manner seek to induce
any employee of the Mabwe Companies to leave his or her employment without the
prior written consent of Mabwe, which consent shall not be unreasonably
withheld; and
 
(d)           at any time following the Closing Date, directly or indirectly, in
any way utilize, disclose, copy, reproduce or retain in their possession any of
the Mabwe Companies' proprietary rights or records acquired hereunder,
including, but not limited to, any customer lists.
 
The Shareholder and Fonon agree and acknowledge that the restrictions contained
in this Section 4.5 are reasonable in scope and duration, and are necessary to
protect the Mabwe Companies. If any provision of this Section 4.5 as applied to
any party or to any circumstance is adjudged by a court to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement.  If any such provision, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, and in its reduced
form, such provision shall then be enforceable and shall be enforced.  The
Shareholder and Mabwe agree and acknowledge that any breach of this Section will
cause irreparable injury to the Mabwe Companies and upon any breach or
threatened breach of any provision of this Section 4.5, the Mabwe Companies
shall be entitled to injunctive relief, specific performance or other equitable
relief, without the necessity of posting bond; provided, however, that this
shall in no way limit any other remedies which the Mabwe Companies may have as a
result of such breach, including the right to seek monetary damages.

 
-7-

--------------------------------------------------------------------------------

 


4.6           Execution of Further Documents.  From and after the Closing, upon
the reasonable request of Mabwe, Fonon and the Shareholder shall execute,
acknowledge and deliver all such further deeds, bills of sale, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
required or appropriate to convey and transfer to and vest in Mabwe and protect
its right, title and interest in all of the Purchased Assets and to carry out
the transactions contemplated by this Agreement.
 
4.7           Customer Relationships.  After the Closing Date, each of Fonon and
the Shareholder will cooperate with Mabwe in its efforts to continue and
maintain, for the benefit of Mabwe, those business relationships of Fonon
existing prior to the Closing Date and relating to the business to be operated
by Mabwe after the Closing Date.  Neither Fonon nor the Shareholder will take
any action that would tend to diminish the value of the Purchased Assets after
the Closing Date or that would interfere with the business of Mabwe to be
engaged in after the Closing Date, including disparaging the name or business of
Mabwe or its Affiliates.
 
4.8           Resignation of Mabwe Board.  Al Pietrangelo shall resign at the
Closing and immediately prior to Closing appoint the Shareholder to the Board of
Directors of Mabwe to fill the vacancy on the Board of Directors.
 
4.9           Sale or Transfer of Mabwe Assets and Debts.  Mabwe shall have sold
or transferred to a third party its existing assets and debts at Closing
immediately following the Acquisition.
 
4.10           Post Closing Corporate Actions.  Fonon and the Shareholder agree
that following the Closing Mabwe shall effect a 1:10 reverse split of its issued
and outstanding shares of common stock to accomplish the stock ownership of
Fonon as set forth in section 1.3, and issue to Al Pietrangelo the Warrant.
 
ARTICLE V

 
CONDITIONS TO THE OBLIGATIONS OF MABWE
 
The obligation of Mabwe to effect the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing Date of the following
conditions, any or all of which may be waived in whole or in part in writing by
Mabwe:
 
5.1           Corporate Certificate.  Fonon and the Shareholder shall have
delivered to Mabwe (i) copies of the organizational documents of Fonon as in
effect immediately prior to the Closing Date, and (ii) copies of resolutions
adopted by the Board of Directors and the Shareholder of Fonon authorizing the
transactions contemplated by this Agreement, and (iii) a certificate of good
standing of Fonon issued by the Secretary of State of the State of Delaware as
of a date not more than ten (10) days prior to the Closing Date, certified in
the case of subsections (i) and (ii) of this Section as of the Closing Date by
the chief executive officer of Fonon as being true, correct and complete.
 
5.2           Delivery of Other Documents.  Fonon shall have executed and
delivered or caused to be executed and delivered the Bill of Sale and Assignment
and the Tax Clearance and such other documents as reasonably requested by Mabwe.
 
5.3           Board and Shareholder Approvals.  The Board of Directors of Fonon
and, if necessary, the shareholders of Fonon shall have authorized and approved
this Agreement, and the transactions contemplated hereby.
 

 
-8-

--------------------------------------------------------------------------------

 



ARTICLE VI

 
CONDITIONS TO THE OBLIGATIONS OF
FONON AND THE SHAREHOLDER
 
The obligations of Fonon and the Shareholder to effect the transactions
contemplated hereby shall be subject to the fulfillment of the following
conditions, any or all of which may be waived in whole or in part in writing by
Fonon and the Shareholder:
 
6.1           Sale or Transfer of Mabwe Assets and Debts.  Mabwe shall have sold
or transferred to a third party its existing assets and debts as set forth under
sections 2.8 and 4.9.
 
6.2           Board Approval.  The Board of Directors of Mabwe shall have
authorized and approved this Agreement, and the transactions contemplated
hereby.
 
6.3           Consideration.  Mabwe shall have delivered the Purchase Price as
set forth in section 1.3.
 
6.4           Delivery of Other Documents. Mabwe shall cause to be executed  and
delivered to Fonon the documents required by this Agreement to have been
executed and delivered by it.
 
ARTICLE VII

 
INDEMNIFICATION
 
7.1           Agreement by Fonon and the Shareholder to Indemnify.  Fonon and
the Shareholder, jointly and severally, hereby agree to indemnify and hold Mabwe
and each of its officers, directors, employees, Affiliates, successors and
assigns (collectively, for the purpose of this Article VIII, "Mabwe") harmless
from and against the aggregate of all expenses, losses, costs, deficiencies,
liabilities and damages (including, without limitation, related counsel and
paralegal fees and expenses) incurred or suffered by Mabwe arising out of or
resulting from (i) any breach of a representation, warranty or certification
made by Fonon or the Shareholder in this Agreement or in any other written
document or certificate delivered pursuant to this Agreement or (ii) any breach
of the covenants or agreements made by Fonon or the Shareholder in this
Agreement or in any other written document or certificate to this Agreement
(collectively, "Indemnifiable Damages").  Without limiting the generality of the
foregoing, Indemnifiable Damages shall be measured on a pre-tax basis, and with
respect to the measurement of Indemnifiable Damages, Mabwe shall have the right
to be put in the same pre-tax consolidated financial position considering the
pre-tax effects of any Indemnifiable Damages.  Notwithstanding the foregoing, no
claim for Indemnifiable Damages (except for claims for breaches of covenants,
which may be asserted without regard to the Indemnification Threshold) shall be
asserted by Mabwe until the aggregate of all Indemnifiable Damages exceeds the
sum of Twenty-Five Thousand Dollars ($25,000) (the "Indemnification Threshold"),
in which case Mabwe shall be entitled to collect all Indemnifiable Damages from
the first dollar thereof, without regard to the Indemnification
Threshold.  Further, Mabwe shall have no right to collect Indemnifiable Damages
in excess of the Purchase Price.
 
7.2           Survival of Representations and Warranties.  Each of the
representations and warranties made by Fonon and/or Shareholder in this
Agreement or pursuant hereto shall survive the Closing for a period of eighteen
(18) months except for the representations and warranties made by Fonon set
forth in Sections 3.2, 3.3, 3.4, 3.10, 3.13 and 3.14 which shall survive the
Closing for the applicable period of limitations.  Notwithstanding any knowledge
of facts determined or determinable by any party by investigation, each party
shall have the right to fully rely on the representations, warranties, covenants
and agreements of the other parties contained in this Agreement or in any other
documents or papers delivered in connection herewith.  Each representation,
warranty, covenant and agreement of the parties contained in this Agreement is
independent of each other representation, warranty, covenant and
agreement.  Each of the representations and warranties made by Mabwe shall
expire at the Closing.

 
-9-

--------------------------------------------------------------------------------

 


7.3           Collection of Indemnifiable Damages.  Mabwe may take any action or
exercise any remedy available to it by appropriate legal proceedings to collect
the Indemnifiable Damages.
 
7.4           Indemnification by Raptor Resources Holdings.  Raptor Resources
Holdings Inc. agrees to indemnify the Selling Parties and each of their
officers, directors, employees, Affiliates, successors and assigns
(collectively, for the purpose of this Article VII, "Fonon") harmless from and
against the aggregate of all expenses, losses, costs, deficiencies, liabilities
and damages (including, without limitation, related counsel and paralegal fees
and expenses) incurred or suffered by Fonon arising out of or resulting from a
breach of sections 2.8 or 4.9 by Mabwe.
 
7.5           Remedies Cumulative.  The remedies provided herein shall be
cumulative and shall not preclude the parties hereto from asserting any other
right, or seeking any other remedies against the other parties to this
Agreement.
 
ARTICLE VIII

 
DEFINITIONS
 
8.1           Defined Terms.  As used herein, the following terms shall have the
following meanings:
 
"Affiliate" shall have the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, as
in effect on the date hereof.
 
"Code" means the Internal Revenue Code of 1986, as amended, and treasury
regulations promulgated thereunder.
 
"Contract" means any agreement, contract, lease, note, mortgage, indenture, loan
agreement, franchise agreement, covenant, employment agreement, license,
instrument, purchase and sales order, commitment, undertaking, obligation,
whether written or oral, express or implied.
 
"GAAP" means generally accepted accounting principles in effect in the United
States of America from time to time.
 
"Governmental Authority" means any nation or government, any state, regional,
local or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
"Indebtedness" of any entity means all obligations of such entity (i) should be
classified upon a balance sheet of such entity as indebtedness, (ii) for
borrowed money or purchase money financing which has been incurred in connection
with the acquisition of property or services, guaranties, letters of credit, or
deferred purchase price, including without limitation, accrued and unpaid
interest, and prepayment or early termination penalties associated with any of
the foregoing, (iii) secured by any lien or other charge upon property or assets
owned by such entity, even though such entity has not assumed or become liable
for the payment of such obligations, (iv) created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such entity, whether or not the rights and remedies of the lender or
lessor under such agreement in the event of default are limited to repossession
or sale of the property, and (v) for remaining payments under any leases
(including, but not limited to, equipment leases), or rental purchase options.

 
-10-

--------------------------------------------------------------------------------

 


"Lien" means any mortgage, pledge, security interest, encumbrance, lien,
restriction on transfer, right of refusal, preemptive right, claim or charge of
any kind (including, but not limited to, any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law or any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge).
 
"Material Adverse Effect" means any change or effect that is materially adverse
to the properties, assets, business, condition (financial or otherwise),
prospects or results of operations of Fonon or any Subsidiary, taken as a whole.
 
"Person" means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.
 
"SEC Filings" means the documents filed by Mabwe with the U.S. Securities and
Exchange Commission.
 
"Selling Parties" means Fonon and Dmitriy Nikitin.
 
"Tax Return" means any tax return, filing or information statement required to
be filed in connection with or with respect to any Taxes.
 
"Taxes" means all taxes, fees or other assessments, including, but not limited
to, income, excise, property, sales, franchise, intangible, withholding, social
security and unemployment taxes imposed by any federal, state, local or foreign
governmental agency, and any interest or penalties related thereto.
 
8.2           Other Definitional Provisions.  All terms defined in this
Agreement shall have the defined meanings when used in any certificates, reports
or other documents made or delivered pursuant hereto or thereto, unless the
context otherwise requires.  Terms defined in the singular shall have a
comparable meaning when used in the plural, and vice versa.  As used herein, the
neuter gender shall also denote the masculine and feminine, and the masculine
gender shall also denote the neuter and feminine, where the context so permits.
 
ARTICLE IX

 
TERMINATION
 
9.1           Termination. This Agreement may be terminated by any of the
parties if the Closing has not occurred prior to April 10, 2015.
 
9.2           Effect of Termination.  Except for the provisions of Section 4.4
and Article VII hereof, which shall survive any termination of this Agreement,
in the event of termination of this Agreement pursuant to Section 9.1, this
Agreement shall forthwith become void and of no further force and effect and the
parties shall be released from any and all obligations hereunder; provided,
however, that nothing herein shall relieve any party from liability for the
willful breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.
 

 
-11-

--------------------------------------------------------------------------------

 


ARTICLE X

 
GENERAL PROVISIONS
 
10.1           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, electronic mail with confirmation of receipt, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such party shall designate in writing to the other
party):
 
(a)           if to Mabwe to:
 
Mabwe Minerals Inc.
41 Howe Lane
Freehold, New Jersey 07728
Attn:  Al Pietrangelo, President
Telephone: (732) 252-5146
Telecopy: (732) 358-0117
email: apietrangelo@gmail.com
 
 
with a copy to:
 
Akerman LLP
750 Ninth Street, N.W.
Suite 750
Washington, D.C. 20001
Attn: Ernest M. Stern, Esq.
Telephone: (202) 824-1705
Telecopy: (202) 393-5959
email: ernest.stern@akerman.com


(b)           if to Fonon or the Shareholder to:
 
Fonon Technologies, Inc.
400 Rinehart Rd, Suite 1000
Lake Mary, FL  32746
Attn: Dmitriy Nikitin
Telephone: (407) 477-5618
Telecopy:
email: dnikitin@fonon.us
 
with a copy to:
 
Julia D. Dennis, Esq.
Attorney
3217 Yattika Place
Longwood FL 32779
Telephone: (407) 581-9800
Telecopy: (407) 581-9801
email: jdennis@suffieldlowman.com


Notice shall be deemed given on the date sent if sent by facsimile transmission
and on the date delivered (or the date of refusal of delivery) if sent by
overnight delivery or certified or registered mail.

 
-12-

--------------------------------------------------------------------------------

 
 
10.2           Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the exhibits and schedules attached hereto) and other documents
delivered at the Closing pursuant hereto, contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.  The parties agree that prior drafts of this Agreement
shall not be deemed to provide any evidence as to the meaning of any provision
hereof or the intent of the parties with respect thereto.  The exhibits and
schedules constitute a part hereof as though set forth in full above.  Except
for the Mabwe Affiliates and other persons expressly stated herein to be
indemnitees, this Agreement is not intended to confer upon any Person, other
than the parties hereto, any rights or remedies hereunder.
 
10.3           Expenses; Sales Tax.  Except as otherwise provided herein, the
parties shall pay their own fees and expenses, including their own counsel fees,
incurred in connection with this Agreement or any transaction contemplated
hereby.  The parties agree that Fonon shall pay all sales, transfer or similar
taxes required to be paid by reason of the sale by Fonon to Mabwe of the
Purchased Assets pursuant to this Agreement.
 
10.4           Amendment; Waiver.  This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties.  No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege.  No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.
 
10.5           Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns.  Nothing expressed or implied herein shall be
construed to give any other person any legal or equitable rights hereunder.  The
rights and obligations of this Agreement may not be assigned by Mabwe or the
Selling Parties without the prior written consent of the other party.
 
10.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  A telecopy signature of any party shall
be considered to have the same binding legal effect as an original signature.
 
10.7           Interpretation.  When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule or exhibit, such reference shall
be deemed to be to this Agreement unless otherwise indicated.  The headings
contained herein and on the schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement or the
schedules.  Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation."
 
10.8           Construction.  The parties agree and acknowledge that they have
jointly participated in the negotiation and drafting of this Agreement.  In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  If any party has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant.  The mere listing (or
inclusion of copy) of a document or other item shall not be deemed adequate to
disclose an exception to a representation or warranty made herein (unless the
representation or warranty relates solely to the existence of the document or
other items itself).
 
 
-13-

--------------------------------------------------------------------------------

 


10.9           Governing Law; Severability.  This Agreement shall be construed
in accordance with and governed for all purposes by the laws of the State of
Delaware applicable to contracts executed and to be wholly performed within such
State.  If any word, phrase, sentence, clause, section, subsection or provision
of this Agreement as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of any other word, phrase,
sentence, clause, section, subsection or  provision of this Agreement.  If any
provision of this Agreement, or any part thereof, is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.
 
10.10           Arm's Length Negotiations.  Each party herein expressly
represents and warrants to all other parties hereto that (a) before executing
this Agreement, said party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said party has
had the opportunity to seek and has obtained the advice of counsel before
executing this Agreement; (d) said party has acted voluntarily and of its own
free will in executing this Agreement; (e) said party is not acting under
duress, whether economic or physical, in executing this Agreement; and (f) this
Agreement is the result of arm's length negotiations conducted by and among the
parties and their respective counsel.
 
10.11           Waiver of Jury Trial. IN ANY CIVIL ACTION, COUNTERCLAIM, OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS OR
RELATES TO THIS AGREEMENT, ANY TRANSACTIONS CONTEMPLATED HEREUNDER, THE
PERFORMANCE HEREOF OR THE RELATIONSHIP CREATED HEREBY, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY.  EACH PARTY HEREBY IRREVOCABLY
WAIVES  ANY RIGHT (STATUTORY, CONSTITUTIONAL, COMMON LAW OR OTHERWISE) IT MAY
HAVE TO A TRIAL BY JURY.  ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE OTHER
PARTIES' RIGHT TO TRIAL BY JURY.  NO PARTY HAS MADE OR RELIED UPON ANY ORAL
REPRESENTATIONS BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS
PROVISION.  EACH PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER
PROVISION.
 
10.12           Arbitration.  Upon demand of any party hereto, whether made
before or after institution of any judicial proceeding, any claim or controversy
arising out of, or relating to this Agreement ("Disputes") between parties
hereto shall be resolved by binding arbitration conducted under and governed by
the Commercial Financial Disputes Arbitration Rules (the "Arbitration Rules") of
the American Arbitration Association (the "AAA") and the Federal Arbitration
Act. Disputes may include, without limitation, breach of contract claims, tort
claims, counterclaims, disputes as to whether a matter is subject to
arbitration, claims brought as class actions and other claims arising from this
Agreement.  A judgment upon the award may be entered in any court having
jurisdiction.  A hearing shall begin within ninety (90) days of demand for
arbitration and all hearings shall be concluded within one hundred twenty (120)
days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then no more than a total extension
of sixty (60) days.  Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA.  The place of the
arbitration shall be Orlando, Florida. The parties do not waive applicable
Federal or state substantive law except as provided in this Agreement.
 
10.13           No Reliance on Promises Not Set Forth Herein.  No promise or
representation has been made to Fonon or the Shareholder to induce them to enter
into this Agreement that is not set forth in this Agreement and each of Fonon
and the Shareholder executed this Agreement freely, voluntarily and without
reliance upon any statement or representation by Mabwe except as set forth in
this Agreement.

 
-14-

--------------------------------------------------------------------------------

 
 
10.14           Shareholder Has Read This Agreement.  The Shareholder has read
and fully understands this Agreement and the meaning of its provisions and have
had the opportunity to consult with an attorney before entering into this
Agreement.
 
[Signature Page Follows]

 
-15-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and Asset
Sale Agreement to be duly executed and delivered as of the day and year first
above written.
 
 

  MABWE MINERALS INC.
 
 
By:  /s/ Al Pietrangelo
        Name: Al Pietrangelo
        Title: President
 
 
FONON TECHNOLOGIES, INC.
 
 
By:  /s/ Dmitriy Nikitin
        Name: Dmitriy Nikitin
        Title: President
 
  
 
For purposes only of section 7.4
 
RAPTOR RESOURCES HOLDINGS INC.
 
 
By:  /s/ Al Pietrnagelo________________________
        Name: Al Pietrangelo
        Title: President
 
  
 
SHAREHOLDER
 
 
/s/ Dmitriy Nikitin
 
Dmitriy Nikitin, individually

 
 

 
-16-

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A                  Fonon Certificate of Incorporation
Exhibit B                   Fonon Bylaws


Schedule 1.1            Purchased Assets
Schedule 1.3            Bill of Sale and Assignment
Schedule 1.4            Allocation of Purchase Price
Schedule 1.6            Revised Allocation of Purchase Price
Schedule 3.4            No Violations
Schedule 3.6            Subsidiaries
Schedule 3.9(a)       Good Title to Assets



 
-17-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
CERTIFICATE OF INCORPORATION
 

 
-18-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FONON BYLAWS
 

 
-19-

--------------------------------------------------------------------------------

 


SCHEDULES
 


 
1.
Schedule 1.1

 
Current Assets
 
Price Allocation
 
Finished Goods Inventories
  $ 414,365  
WIP
  $ 806,277  
Current Assets Total
  $ 1,220,642            
Assets
       
Demo Equipment
  $ 1,332,099  
Trade Show Equipment
  $ 54,119  
Office Furniture
  $ 87,622  
Assets Total
  $ 1,473,840            
Other Assets
       
Trade Marks
  $ 35,000  
Equipment Software
  $ 1,176,284  
Operational Software and WEB
  $ 364,042  
Equipment Design and Documentation
  $ 5,397,000  
Customer Relationship
  $ 676,000  
Total Other Assets
  $ 7,648,326            
Total Sold for stock in Mabwe
  $ 10,342,808  



 
2.
Schedule 3.6

 

1.     Fonon Laser Technologies, LLC
 
2.     Fonon Technologies, LLC
 
3.     Sfinkx Corporation

 
